Citation Nr: 0941418	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned at a travel 
board hearing at the Huntington, West Virginia, RO in August 
2009.  A transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran has bilateral patellofemoral arthrosis that is 
related to his active military service.

2.  The competent medical evidence demonstrates that the 
Veteran has tinnitus that is related to his active military 
service.

3.  The competent evidence fails to demonstrate that the 
Veteran has hearing loss that is related to his active duty 
service.

4.  The competent evidence fails to demonstrate that the 
Veteran has a back disorder that is related to his active 
duty service.



CONCLUSIONS OF LAW

1.  Bilateral patellofemoral arthrosis was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

4.  A back disorder was not incurred in or aggravated by the 
Veteran's active duty service, nor may a back disorder be 
presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in August 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The August 2007 letter 
provided this notice to the Veteran.  

The Board observes that the August 2007 letter was sent to 
the Veteran prior to the October 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the August 2007 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issues 
on appeal was obtained in a September 2007 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examiner considers 
all of the pertinent evidence of record and provides a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992). That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and in so doing, 
the Board may accept one medical opinion and reject others. 
 Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  While the 
Board acknowledges that the Veteran has some medical 
expertise, as the Veteran is attempting to obtain a monetary 
reward for his claimed disorders, the Board finds that his 
opinions with regard to his medical status are biased and 
this must be considered.  Thus, unbiased medical evidence 
showing that his claimed disorders are related to service is 
required.




I.  Bilateral Knee Disorder

The Veteran requests service connection for a bilateral knee 
disorder.  The Veteran's service treatment records show that 
the Veteran was treated for bilateral knee complaints in 
September 1984, June 1989, November and December 1989, and 
February 1990.  The examiner assessed the Veteran as having 
bilateral knee pain in September 1984 and February 1990, 
infrapatellar bursitis in June 1989, and patellofemoral pain 
syndrome in November and December 1989.  The February 1984 
entrance exam notes the Veteran's lower extremities as 
normal.  The Veteran's report of medical history that was 
associated with his entrance examination makes no note of a 
bilateral knee disorder.  The Veteran's February 1993 exit 
examination lists the Veteran's lower extremities as normal 
and again the associated report of medical history does not 
note any knee disorder.  

The Veteran was afforded a compensation and pension (C&P) 
examination, including an opinion, for his bilateral knee 
disorder in September 2007.  The examiner diagnosed the 
Veteran with bilateral knee pain and X-rays taken at that 
time showed no acute fracture or dislocation, joint spaces 
maintained and minimal spurring of the patella inferiorly 
bilaterally.  The examiner noted minimal arthritic changes of 
the patella  The examiner opined that the Veteran's knee 
problems were the result of the natural process of aging.  
The examiner acknowledged the multiple complaints in service, 
but noted that the last complaint was three years before the 
Veteran's discharge and that all of his in-service injuries 
could and apparently did heal.  

The Veteran also provided an August 2009 letter from a 
private orthopedic surgeon who evaluated the Veteran's 
bilateral knee disorder.  The private doctor initially noted 
that the Veteran's knee pain localizes to the anterior 
aspects of the knees and diagnosed the Veteran with 
patellofemoral arthrosis of moderate degree.  The private 
doctor opined that the Veteran's pain was a direct result of 
excessive impact and exercises that occurred during his 
training in the Armed Forces.  The doctor explained his view 
by noting that the Veteran is not of the appropriate age for 
arthritis to have developed as a natural course, given that 
his symptoms first began at age 28.  The doctor also noted 
that the Veteran has no predisposing factors for knee pain 
such as gouty or rheumatoid arthritis.   

The Board observes that insofar as there is evidence of 
multiple in-service incidents, a current diagnosis and a 
competent medical opinion linking the in-service incident and 
the current bilateral knee disorder, the claim for service 
connection must be granted.  The Board acknowledges that the 
examiner in the September 2007 C&P examination finds no 
relationship to service in contrast to the private orthopedic 
surgeon.  For the forgoing reason, the Board finds that the 
evidence for and against the Veteran's claim is in equipoise.  
Resolving doubt in the Veteran's favor, regarding the current 
diagnosis of a bilateral knee disorder, the Board finds that 
there is sufficient evidence to grant service connection for 
the Veteran's bilateral patellofemoral arthrosis.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

II.  Tinnitus

The Veteran asserts that he is entitled to service connection 
for bilateral tinnitus that resulted from in-service noise 
exposure.  According to the Veteran, he suffered acoustic 
trauma during service after constant exposure to jet engine 
noise, as a regular part of his duties as an aerospace 
propulsion specialist, or jet mechanic.

Initially, a review of the service treatment records (STRs) 
fails to reveal any reference to complaints of tinnitus.  In 
February 1993, when examined just prior to separation, the 
Veteran's hearing was normal and no tinnitus was reported by 
the Veteran.  The Board acknowledges that there is no 
contemporaneous evidence of the Veteran having suffered from 
tinnitus while in service.  The Board finds, however, that a 
lack of in-service complaint of tinnitus is not enough to 
deny service connection for tinnitus; noting that the court 
held in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that the 
examiner cannot rely on the absence of findings in the STRs 
to render a negative opinion.  In this regard, the Board 
notes that the Veteran's DD- 214 indicates that his primary 
military occupational specialty (MOS) during service was 
aerospace propulsion specialist.  The Board has no reason to 
doubt the Veteran's credibility on this matter.  As such, 
exposure to acoustic trauma is conceded.  With that stated, 
however, the Board acknowledges that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  Therefore, it must be 
established that there is a current disability and then 
whether there is a nexus between the current disability and 
the Veteran's military service.

The Board notes that the examiner, in the September 2007 
audiological examination, diagnosed the Veteran with 
bilateral tinnitus.  The Board finds that there is no 
question that the Veteran has currently manifested bilateral 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Therefore the Board finds that the Veteran has a 
current disability.  

However, the Board notes that while the examiner does give a 
current diagnosis of tinnitus, the examiner does not relate 
that current diagnosis to the Veteran's military service 
because there is no evidence that the Veteran complained of 
tinnitus while in service and the onset, according to the 
examiner, was 10 years after discharge from service.  The 
examination report noted that the Veteran stated that his 
tinnitus began 3 years prior to the examination.  However, 
the Board notes that the Veteran stated at the August 2009 
travel board hearing that he stated that it had worsened in 
the last 3 years, but that he had experienced it long before 
then.  In fact, the August 2008 letter from a private 
physician noted that the Veteran stated he has suffered from 
tinnitus for more than 12 years and that he first noticed 
while he was in medical school learning to use a stethoscope.  
The private physician opined that the Veteran's tinnitus is 
more likely due to the exposure of high frequency jet engine 
noise he experienced while in the Air Force than the normal 
aging process.  As such the Board notes that there are 
conflicting opinions with regard to a nexus between the 
Veteran's current disability and his active duty service.  

In addressing the issue of a nexus, initially, the Board 
notes that the Veteran did not have post-service noise 
exposure either occupationally or recreationally.  The 
Veteran has either been in medical school or worked as a 
Doctor of Osteopathic Medicine since his separation from 
service.  Additionally, the Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  The Board finds 
that the Veteran's assertions are credible, regarding the 
chronicity and continuity of tinnitus since service.

Despite the Veteran's claims, the examiner in the September 
2007 audiological examination does not provide a positive 
nexus opinion.  However, the Board finds the August 2008 
letter from the private physician does provide a positive 
nexus.  The C&P examiner's negative nexus opinion is based 
primarily on the onset of tinnitus having occurred 10 years 
after service separation.  However, the Board notes that the 
Veteran claims that the examiner misinterpreted what he said 
with regard to when he first noticed his tinnitus.  The Board 
additionally notes that the private physician that supplied a 
positive nexus does consider that the Veteran stated that he 
first noticed his tinnitus much earlier.  Therefore 
considering all of the above facts the Board concludes that 
it is least as likely as not that the Veteran's tinnitus is 
related to his active military service.

Therefore applying the relevant law and regulations to the 
facts in this case, the Board notes that the Veteran is 
currently diagnosed with tinnitus; his military experiences 
are not inconsistent with noise exposure; a private physician 
provided a positive nexus between the Veteran's current 
disorder and his active service; and notwithstanding the C&P 
examiner's negative nexus opinion, the Veteran's tinnitus is 
least as likely as not related to his active military 
service.  Accordingly, there exists an approximate balance of 
evidence for and against the claim.  When the evidence for 
and against the claim is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009).  Accordingly, with resolution of doubt in the 
Veteran's favor, the Board concludes that a grant of service 
connection for tinnitus is also warranted.

III.  Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

The Veteran contends that he suffered acoustic trauma during 
his military service that caused bilateral hearing loss.  He 
specifically contends that he was exposed to loud noises 
associated with loud jet engines in the military service.  In 
regard to claimed in-service exposure to loud noises 
associated with various aircraft engines, the Veteran's DD 
Form 214 reveals that he worked as an aerospace propulsion 
specialist or jet engine mechanic which would have exposed 
him to loud aircraft engine noise.  However, the Board also 
notes the service treatment records indicate that the Veteran 
was required to wear hearing protection while in service, 
although the Veteran stated at his August 2009 travel board 
hearing that because he had to communicate to others while 
performing his duties, there were times when he did not wear 
his hearing protection.   

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The medical evidence of record reveals that there is no 
current diagnosis of a hearing disability.  According to the 
September 2007 C&P audiogram the Veteran exhibited pure tone 
thresholds of 15 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 
2000 Hz, 15 dB at 3000 Hz, and 15 dB at 4000 Hz for the right 
ear and 10 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 
15 dB at 3000 Hz, 15 dB at 4000 Hz for the left ear with 
maximum word recognition scores of 96 percent bilaterally.  
Thus, it is clear that the Veteran's hearing loss in both 
ears does not meet the definition of impaired hearing under 
38 C.F.R. § 3.385 (2009).
Without a diagnosis of hearing loss that meets the minimum 
impairment to constitute a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

With respect to the Veteran's claimed hearing loss 
disability, the Board finds that there is no competent 
evidence of any current disability.  In this regard, the 
Veteran has not submitted any evidence which demonstrates 
hearing loss in accordance with 38 C.F.R. § 3.385.  The Board 
acknowledges the Veteran's testimony that he has difficulty 
hearing; however, absent any objective medical evidence of a 
bilateral hearing loss disability, and competent evidence 
that he does not have hearing loss disability for VA 
purposes, the Board finds that a preponderance of the 
evidence is against service connection for a bilateral 
hearing loss disability.  See Brammer, supra.  See also 
Espiritu, supra.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Back Disorder

The Veteran contends that he injured his back while on active 
duty and requests service connection for a back disorder.  
The Veteran indicates that he injured his back while in 
service.  

The Veteran is currently diagnosed with mild degenerative 
joint and mild degenerative disc disease of the thoracolumbar 
spine as noted in the September 2007 C&P examination.  X-rays 
associated with the examination revealed that the Veteran is 
suffering from minimal anterior wedging and a Schmorl node at 
T11 and T12, mild disc space narrowing at T10-11, T3-4 to T6-
7, minimal anterior wedging at T6 with no significant loss of 
vertebral body height, and no abnormal widening of the 
paraspinal lines.  X-rays of the lumbar spine revealed 
degenerative changes in the facet joints at L4-5, mild disc 
space narrowing at L5-S1, L1-2, and minimally at L2-3.  As 
such, the Board recognizes that the Veteran has a current 
disability with respect to his back.  

The Veteran's service treatment records indicate that the 
Veteran had one complaint of a back problem while in service.  
In April 1989 the Veteran sought treatment for low back pain 
that he had experienced for 3 days.  Upon examination the 
Veteran was diagnosed with acute back strain.  The Board 
acknowledges that the Veteran's service treatment records 
indicate that the Veteran reported low back pain in April 
1989 that the examiner assessed as acute back strain.  There 
are no subsequent complaints of low back pain in the service 
treatment records and the Veteran's separation examination 
lists the spine as normal.  

The Board notes that there is no indication in the post-
service medical records that the Veteran again complained of 
back pain until the July 2007 claim for service connection, 
14 years after discharge from service.  The lapse in time 
between the in-service treatment and the first post-service 
complaints of a back disorder also weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for a back disorder.  In this regard, 
the medical evidence shows treatment for an acute back strain 
in service, however there is no indication that this acute 
strain led to a chronic back disability.  The Board 
acknowledges the Veteran's current disability.  However while 
it has been noted that the Veteran is a Doctor of Osteopathic 
Medicine and is therefore competent to diagnose a back 
disorder and offer an opinion as to etiology, his bias, based 
upon his personal interest in the outcome of his claim, in 
this instance requires that his opinion be afforded less 
probative weight than that of the C&P examiner who acts from 
an independent perspective.  The VA examiner offered an 
opinion following exam of the veteran and review of the 
medical history relevant to the veteran's back disability.  
The Board further notes that the examiner attributed the 
Veteran's back problems to normal aging.  As such the Board 
finds that a preponderance of the probative evidence is 
against a link between the current back disability and the 
Veteran's military service.  Additionally, the Board notes 
the considerable lapse of time between service and the first 
post service low back complaint.  The Board concludes that 
the weight of the probative evidence is against any nexus 
between any current back disorder and active service.  The 
Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.

Entitlement to service connection for tinnitus granted.

Entitlement to service connection for a hearing loss is 
denied.

Entitlement to service connection for a back disorder is 
denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


